IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                   October 12, 1999 Session

        MARIE HAWKS v. MICHAEL C. GREENE, COMMISSIONER
           OF THE TENNESSEE DEPARTMENT OF SAFETY

                    Appeal from the Chancery Court for Davidson County
                      No. 98-1320-III   Ellen Hobbs Lyle, Chancellor



                  No. M1999-02785-COA-R3-CV - Filed December 18, 2001



WILLIAM C. KOCH , JR., concurring in the result.

        I concur with the court’s conclusion that the forfeiture of Ms. Hawks’s van was excessive
in light of two considerations. First, the offense triggering the forfeiture of Ms. Hawks’s van
occurred after the twelve-month suspension of her driving privileges when she was entitled to
reinstatement of her license by complying with the conditions in Tenn. Code Ann. § 55-12-114(c)
(Supp. 2001). Second, while forfeiture of a vehicle is authorized when a driver’s license was
revoked as a result of a DUI conviction, it is not authorized when a driver’s license has been revoked
for graver offenses such as vehicular assault or vehicular homicide or even a second violation of
driving on a revoked license.


                                               _____________________________
                                               WILLIAM C. KOCH, JR., JUDGE